            CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA                  FILED UNDER SEAL PURSUANT TO
                                          L.R. 49.1(c)(1)(G) and 18 U.S.C. § 3509(d)
       v.
                                          Case No. 20-MJ-932 (ECW)
PETER JAMES MONSON


             AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

      I, Matthew Vogel, being first duly sworn, hereby depose and state as follows:


                  INTRODUCTION AND AGENT BACKGROUND


      1.       I am a Special Agent of the United States Department of Justice, Federal

Bureau of Investigation (FBI), and have been so employed since July 2010. I am currently

assigned to the Minneapolis Division, Squad C-4 and the Minnesota Child Exploitation

Task Force, where my investigative responsibilities include investigation of child sexual

abuse and exploitation crimes such as production, possession, receipt, and distribution of

child pornography. I have gained knowledge and experience through training at the FBI

Academy, in service training, and everyday work in conducting these types of

investigations. I have received training in the area of child pornography and child

exploitation investigations and have reviewed numerous examples of child pornography as

defined at 18 U.S.C. § 2256, in various forms of media, including computer media.
            CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 2 of 20




       2.      I am an “investigative or law enforcement officer” of the United States within

the meaning of 18 U.S.C. § 2510(7), and am empowered by 18 U.S.C §§ 3052 and 3107 to

conduct investigations of, and to make arrests for, violations of federal criminal statutes.


                               PURPOSE OF AFFIDAVIT


       3.      I make this Affidavit in support of an Application for a Criminal Complaint

charging PETER JAMES MONSON (DOB xx/xx/1982) a/k/a “Brian Lafev,” “Brianna,”

“boopiful4you2,” “boobulance,” and “blafev” (hereinafter MONSON) with Production of

Child Pornography and Attempted Production of Child Pornography pursuant to 18 U.S.C.

§ 2251(a) and (e) and Receipt and Attempted Receipt of Child Pornography pursuant to 18

U.S.C. § 2252(a)(2) and (b)(1). My investigation to date shows that the production of child

pornography and attempted production of child pornography by MONSON took place in

November and December 2019. MINOR B, who met MONSON through MINOR A, and

MINOR C met MONSON through Snapchat. MONSON purported to be a minor girl

“Brianna.” MONSON groomed MINORs B and C and eventually used, persuaded, and

enticed them to send MONSON sexually-explicit images that constitute child pornography

under 18 U.S.C. § 2256. MONSON also received sexually-explicit images from MINORs

C and D.


       4.      Specifically, between on or about November 7, 2019 through on or about

November 19, 2019, in the District of Minnesota and elsewhere, PETER JAMES

MONSON attempted to and did employ, use, persuade, induce, entice, and coerce MINOR
           CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 3 of 20




B (DOB XX/XX/2005) to engage in sexually-explicit conduct for the purpose of producing

a visual depiction of such conduct, knowing or having reason to know that such visual

depiction would be transported or transmitted using any means or facility of interstate or

foreign commerce or in or affecting interstate or foreign commerce, and that visual

depiction was produced or transmitted using materials that have been mailed, shipped, or

transported in or affecting interstate or foreign commerce by any means, including by

computer.    The   aforementioned    visual   depiction   is   a   computer    file   titled,

chat~media_v4~2019-11-19-23-07-6UTC~crazyXXXXX404~boopiful4you2~saved~

62026e25-6c03-2deb-2c03-76f102d43a66~v4.mp4.1 The file is a video approximately

eight seconds in duration and depicts MINOR B masturbating. This conduct constitutes

Count 1 of the Complaint.


      5.      Between on or about November 13, 2019 and on or about December 10,

2019, in the District of Minnesota and elsewhere, PETER JAMES MONSON attempted to

and did employ, use, persuade, induce, entice, and coerce MINOR C (DOB XX/XX/2005)

to engage in sexually explicit conduct for the purpose of producing a visual depiction of

such conduct, knowing or having reason to know that such visual depiction would be

transported or transmitted using any means or facility of interstate or foreign commerce or

in or affecting interstate or foreign commerce, and that visual depiction was produced or




1
 I have partially redacted file names where they contain information which tends to
identify a minor victim.
           CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 4 of 20




transmitted using materials that have been mailed, shipped, or transported in or affecting

interstate or foreign commerce by any means, including by computer. The aforementioned

visual depiction is a computer file titled, chat~media_v4~2019-12-10-23-28-

35UTC~XXXX_XXXX1048~boopiful4you2~saved~e11e4cbc-01af-99ee-4389-

68b327add867~v4.mp4. The file is a video approximately eight seconds in duration and

depicts MINOR C masturbating. This conduct constitutes Count 2 of the Complaint.


      6.      On or about December 1, 2019, in the District of Minnesota and elsewhere,

PETER JAMES MONSON attempted to and did knowingly receive a visual depiction

using a means or facility of interstate or foreign commerce, or which was shipped or

transported in or affecting interstate or foreign commerce, by any means including by

computer, and the production of such visual depiction involved the use of a minor engaging

in sexually-explicit conduct, and such visual depiction is of such conduct. The

aforementioned visual depiction is a computer file titled, chat~media_v4~2019-12-01-10-

10-54UTC~XXXXXXXX0_0ii~boopiful4you2~saved~d5654ca3-9e56-47bc-ada5-

ca6dc7107016~v4.mp4. The file is a video approximately ten seconds in duration and

depicts an animal licking the vagina of MINOR D and was sent to MONSON by MINOR

D at MONSON’s request. This conduct constitutes Count 3 of the Complaint.


      7.      On or about December 10, 2019, in the District of Minnesota and elsewhere,

PETER JAMES MONSON attempted to and did knowingly receive a visual depiction

using a means or facility of interstate or foreign commerce, or which was shipped or
           CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 5 of 20




transported in or affecting interstate or foreign commerce, by any means including by

computer, and the producing of such visual depiction involved the use of a minor engaging

in sexually explicit conduct, and such visual depiction is of such conduct. The

aforementioned visual depiction is a computer file titled, chat~batched_media~2019-12-

10-23-40-55UTC~XXX_XXX1048~boopiful4you2~saved~01a9ef8f-31fe-f675-cf6e-

41001c17461e~v4. The file is a video approximately eight seconds in duration and depicts

MINOR C masturbating. This conduct constitutes Count 4 of the Complaint.


      8.      The facts set forth in this Affidavit come from my personal observations, my

training and experience, evidence gathered pursuant to search warrants and subpoenas, and

information obtained from other agents and witnesses. Because this Affidavit is submitted

for the limited purpose of securing a Criminal Complaint, it does not include every fact

known to me or to other investigators.


                                 PROBABLE CAUSE


                     BACKGROUND OF THE INVESTIGATION


      9.      This investigation started as the result of a Pennsylvania State Police

investigation involving the online sexual exploitation of MINOR A. Evidence obtained by

Pennsylvania State Police through subpoenas and a Pennsylvania search warrant for

MINOR A’s Snapchat account led to the identification of MINOR B, a 14-year-old girl. In

or around early November 2019, MINOR B sent a Snapchat message to MINOR A about

an individual who “[wa]s giving me his card number so we can spend as much as we want.”
         CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 6 of 20




      10.    On or about January 28, 2020, a Pennsylvania State Police investigator

identified and interviewed MINOR B, a resident of Pennsylvania. During the interview,

MINOR B stated she had sent nude photographs and videos to between 50 and 100 men

with whom she chatted on Snapchat and another mobile chat application. MINOR B told

the men with whom she chatted that she was 14 years old. Some of the men asked to meet

MINOR B. MINOR B saved some of these conversations on her phone and her Snapchat

account. MINOR B discussed how she and MINOR A planned to use the PayPal account

of MINOR A’s “sugar daddy” to receive money from the men to whom she sent pictures.

      11.    During the interview, MINOR B disclosed she found a nude image of a

family member on a Snapchat account with which she was familiar. The account—known

to MINOR B as sexyspy—“shared nudes of a ton of people.” MINOR B was familiar with

some of the people depicted in the images and knew them to be minors.

      12.    Pennsylvania State Police obtained a search warrant to search for child

pornography and related evidence on MINOR B’s cell phone. Troopers reviewed the

contents of MINOR B’s phone and observed that “sexyspy” was in fact a display name for

the account ID boopiful4you2. My review of the Snapchat conversations2 between




2
 The Snapchat application has several distinct types of messages available to users. Each
type has a different retention period. Some communications, such as “Snaps,” may be
automatically deleted after both parties have viewed them, however either the sender or
recipient may capture the Snap by taking a screenshot or using an outside application to
capture the screen. “Chat” messages are retained for a longer time as are “Memories.”
         CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 7 of 20




boopiful4you2 and MINOR B revealed boopiful4you2 made specific requests of MINOR

B relating to sexual conduct and how to pose for images. These requests included directing

MINOR B to produce sexually-explicit images and videos of MINOR B posing naked,

masturbating, and engaging in sex acts with an unknown male.

      13.    According to subscriber and registration information provided by Snapchat,

the ID boopiful4you2 was created on or about November 2, 2018. The display name is

sexyspy. Login IP addresses on this account resolve to Internet service providers Comcast

Communications and Verizon Wireless, which are geolocated in Minnesota.

      14.    I sent a subpoena to Comcast for subscriber information for an IP address

used to access boopiful4you2 on or about November 24, 2019, and December 8, 2019.

Comcast records show the subscriber was Person 1, an identified adult female at an

identified address in Cottage Grove, Minnesota.

      15.    The subpoena to Verizon Wireless requested subscriber information for a

series of IP addresses used to access boopiful4you2. Verizon Wireless records show the

device assigned these IP addresses was assigned telephone number XXX-XXX-6442 and

subscribed to by MONSON at the same Cottage Grove address.

      16.    Pennsylvania State Police obtained a search warrant for Snapchat account

boopiful4you2. Snap, Inc.—the owner and operator of the Snapchat application—




For this reason, evidence found on a suspect or victim’s phone may be different from
records provided by Snap, Inc.
            CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 8 of 20




responded to the search warrant with more than 34,000 messages sent or received between

on or about November 3, 2019, and January 31, 2020. The first messages on the account

appeared related to restarting an account after a previous account—referred to as

boopiful4you—was shut down by Snapchat. The user of this account appeared to be

reconnecting with contacts from the previous account and reaching out to new contacts.

The user appeared to be operating or moderating a controlled group or “private story,”

which had a number of “nudes” posted. The user required people trying to access the group

to send a personal “snap” to gain access to the “private story”.

         17.    The user—having adopted the persona of a 16-year-old girl “Brianna” from

Minnesota (or sometimes Wisconsin)—contacted accounts apparently belonging to minor

girls. Several conversations discussed the use of an application called Hoop, which allows

Snapchat users to create searchable profiles to find others of similar age, location, and/or

interests. “Brianna” sent messages to the effect of, “Send pics and I’ll rate __/10. Nothing

gets posted without your permission.” Another common message was, “Doing rates rn3

send sum fun.” “Brianna” had additional communications with some of the accounts,

frequently writing messages such as, “You’re very pretty and sexy af4 too. Anything that

shows off your sexy body more tho? Like a swimsuit or bra and panties? Nothing gets

posted without your permission.” When girls seemed skeptical about the proposition,




3
    An abbreviation for “right now.”
4
    An abbreviation for “as fuck.”
         CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 9 of 20




“Brianna” sometimes wrote encouraging messages including, “Not nudes. When girls want

nudes rated, I censor it for my story anyway.”

      18.    With certain accounts, “Brianna” attempted to recruit girls to be a “princess.”

“Brianna” explained, “Ok so how it works is you pick a stripper name so no one knows

who you are. I can give you suggestions. Then you pick your rules and how you want to

add viewers to your story.” If the girl accepted, “Brianna” requested “send everything you

have saved.” When asked about the purpose of the group, “Brianna” explained, “It’s for

girls to safely show off and explore their bodies without constant harassment or dick pics

from boys. It’s about building confidence and positive body image with positive feedback.

I don’t send pics sent to me to anyone. I don’t send usernames…just girls.”

      19.    “Brianna” was aware of the ages of at least some of the girls contacted. When

solicited for more revealing images, girls wrote, “Hehe I’m 15,” “I’m 13,” and, “I’m 14 so

that would be child porn.” “Brianna” tried to assuage their concerns by reminding them

that “Brianna” was 16.

      20.    “Brianna” demonstrated a certain patience in selecting and grooming

potential victims. For example, when trying to get one 14-year-old girl to progress from

clothed to more sexually-explicit pictures, the girl disclosed that she had been sexually

assaulted by a family member. “Brianna” exchanged comforting messages with the girl,

while at the same time suggesting to her that her feelings of guilt came from her secretly

enjoying the assault. “Brianna” pressed the girl for graphic details about the assault and
           CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 10 of 20




while she discussed suicidal ideation, “Brianna” kept trying to recruit other girls for the

group.

               PRODUCTION OF CHILD PORNOGRAPHY INVOLVING MINOR B

         21.    According to information contained within Snapchat records, on or about

November 7, 2019, “Brianna” contacted MINOR B on one of the girl’s Snapchat accounts,

crazyXXXXX403. MINOR B was 14 years old at the time. “Brianna” used previously

described lines requesting MINOR B send pictures to be rated and posted. In response,

MINOR B sent an image of MINOR B posing naked with two fingers in her vagina.

“Brianna” wrote, “That’s hot af.” “Brianna” requested that MINOR B send her additional

images. On or about November 8, 2019, “Brianna” sent back to MINOR B one of MINOR

B’s images with her chosen “stripper name” superimposed on it.

         22.    MINOR B then contacted “Brianna” on a second Snapchat account,

crazyXXXXX404. “Brianna” requested “more pics and vids.” On or about November 12,

2019, in response to the instructions, MINOR B sent boopiful4you2 images and videos

including        a     video      file     titled,    chat~media_v4~2019-11-13-01-59-

28UTC~crazyXXXX404~boopiful4you2~saved~d98d4a3f-e9d0-7361-7cdd-

83785a3688f6~v4.mp4. The file is a video approximately five seconds in duration which

depicts MINOR B masturbating.

         23.    “Brianna” responded, “That’s a great booty. It’s a good start.” “Brianna”

wrote, “Just take more pics and vids. Don’t try to hide your face or anything, but take sum

when you’re changing or bathing or just feeling sexy or putting on lotion. The more light
            CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 11 of 20




the better. You can’t take too many. Do sum panty changes or strip teases…and I don’t

judge. If you wanna go out to a farm and jerk off horses5 I’m just gonna say don’t forget

to save the vid.” “Brianna” then asked MINOR B about her “kinky or taboo” interests.

          24.       By November 17, 2019, “Brianna” was directing MINOR B to “Take the

pants off.” Two days later, “Brianna” wrote, “I was gonna say you have a beautiful pussy

you should rub that more.” In response, on or about November 19, 2019, MINOR B sent a

video        file     titled,   chat~media_v4~2019-11-19-23-07-16UTC~crazyXXXXX404

~boopiful4you2~saved~62026e25-6c03-2deb-2c03-76f102d43a66~v4.mp4. The video is

approximately eight seconds of MINOR B masturbating.

          25.       As MONSON acting as “Brianna” progressed in grooming MINOR B, he

asked about MINOR B interacting with a male: “What do you guys do when you fuck

around?” He then suggested: “you would be the first princess to such6 a [d]ick7 on her

story. Have him record it with your phone tho and it’s up to you if you want to tell him

what it’s for. That would be so hot tho frfr8.” After that, it appears that MINOR B stopped




5
 I observed several times in this investigation when MONSON suggested to minor
victims to engage in sexual contact with animals.
6
 I believe this to be an apparent typographical error resulting in the misspelling of
“suck.”
7
 Originally written with a typographical error as “sick,” and later corrected in a
subsequent message to “dick.”
8
    An abbreviation for “for real, for real.”
         CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 12 of 20




responding to MONSON as “Brianna” via Snapchat. MONSON continued messaging

MINOR B until at least December 1, 2019, without response. The messages largely

consisted of MONSON sending screenshots of others asking for naked images of MINOR

B.

        PRODUCTION OF CHILD PORNOGRAPHY INVOLVING MINOR C

       26.    On    or   about    November   13,   2019,   boopiful4you2    contacted

XXXX_XXXX1048. Subsequent investigation identified the Snapchat user of

XXXX_XXXX1048 as MINOR C, date of birth XX/XX/2005.

       27.    MONSON—using the boopiful4you2 account—began the interaction by

asking MINOR C to “send sum fun.” By November 17, 2019, MONSON again asked

MINOR C to send images and requested, “anything that shows off your sexy body more

tho…you’re sexy af. Just need a little less clothes on.” MINOR C then sent images and

videos undressing and in various naked poses. MINOR C asked, “Do u need more removed

in order for a rate??” MONSON replied, “Take them shorts off.”

       28.    As the conversation continued, MONSON gave MINOR C “pointers” on

how to make better videos such as how to enhance lighting and focus. MONSON asked

MINOR C if she had any “sex toys or fetishes.” MINOR C disclosed personal information,

including plans for her fifteenth birthday party. MONSON also asked MINOR C about

incest or any past sexual encounters.

       29.    Throughout early December 2019, MONSON and MINOR C discussed the

establishment of MINOR C’s “private story” on MONSON’s account. They discussed how
         CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 13 of 20




many users would request access and how they would be admitted. MONSON wrote, “our

story is gonna be soon love if you have anything to add…You’re at 26 [requests for access

to the “private story”] so far. Just have to keep taking pics and vids love.”

       30.    On or about December 10, 2019, MINOR C sent MONSON a video titled,

chat~media_v4~2019-12-10-23-28-35UTC~XXXX_XXXX1048~boopiful4you2~

saved~e11e4cbc-01af-99ee-4389- 68b327add867~v4.mp4. The video is approximately

eight seconds of MINOR C masturbating.

       31.    MONSON then wrote, “Maybe build up to these vids too love. Like do a vid

stripping down to your panties. Then make a vid pulling the panties to the side and playing.

Then pull them off all the way… You could do things like suck on your fingers then play

with yourself or rubbing your pussy juice on your nipples and licking it off…”

       32.    On or about December 3, 2020, MINOR C was located and interviewed in

Texas. MINOR C was interviewed by an FBI Child/Adolescent Forensic Interviewer

(CAFI). MINOR C disclosed that she operated the Snapchat ID XXXX_XXXX1048.

MINOR C recalled communicating with “Brianna” on Snapchat and that she had developed

a connection with “Brianna” because MINOR C was going through a difficult time.

“Brianna” was aware of MINOR C’s family problems. MINOR C told “Brianna” she loved

her.

       33.    MINOR C recalled telling “Brianna” that she was 14 years old and that

“Brianna” said she was 15 or 16. “Brianna” wanted MINOR C to send nude pictures, which

MINOR C eventually did because she felt that “Brianna” loved her. MINOR C described
         CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 14 of 20




feeling pressured to be one of “Brianna’s” “princesses.” MINOR C recalled that “Brianna”

provided instruction on how and what pictures to take. On at least one occasion, “Brianna”

threatened to disseminate MINOR C’s nude images if MINOR C did not take pictures in a

specific pose—in this case, on her hands and knees. MINOR C recalled that “Brianna”

wanted MINOR C to take pictures with another minor. MINOR C then made up a story

about a cousin to appease “Brianna.” MINOR C reported that she did not send images of

her cousin.

      34.     MINOR C identified herself in several images found in the boopiful4you2

account records, including an image of her vagina which she took at “Brianna’s” direction.

MINOR C reported that she was in Texas at the time the images were taken and sent to

“Brianna.”

                CHILD PORNOGRAPHY SENT TO MONSON BY MINOR D

      35.     On    or   about   November      12,   2019,    boopiful4you2     contacted

XXXXXXX0_0ii. Efforts to identify the Snapchat user of this account are ongoing.

MONSON—using the boopiful4you2 account—asked Minor D to “send sum fun.” After

MINOR D responded to MONSON’s initial messages, MONSON asked, “Take sum pics

and show off that sexy body for a rate.” MINOR D replied, “I’m a young childdd.” MINOR

D self-identified as being 13 years of age. MONSON, as 16-year-old “Brianna,” asked

MINOR D to record herself while engaged in sexual contact with an animal. MINOR D

apparently did so and sent a video titled, chat~media_v4~2019-12-01-10-10-

54UTC~XXXXXXXX0_0ii~boopiful4you2~saved~d5654ca3-9e56-47bc-ada5-
         CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 15 of 20




ca6dc7107016~v4.mp4. The video is approximately ten seconds of MINOR D in sexual

contact with an animal. MONSON—as “Brianna”—confirmed receipt of the video by

responding, “You should turn your sound on when you do vids. And that’s so hot.”

“Brianna” then asked to “Rate and post” the video, but then wrote, “I was joking about

posting the cat one.”

                         ADDITIONAL MINOR VICTIMS LIKELY

       36.    My review of Snapchat records obtained pursuant to search warrants is

ongoing and reveals at least a dozen additional likely victims, including children who

informed MONSON they were underage before or at about the same time MONSON

directed them to produce and send sexually-explicit images. At least one self-reported 13-

year-old girl whom MONSON directed to produce images depicting sexual contact with

an animal did so and sent such images to MONSON. The FBI is in the process of

identifying these minors. To date, the investigation has developed information placing

these likely minors in locations around the United States as well as Canada, the United

Kingdom, the Netherlands, and New Zealand.

         ADDITIONAL INFORMATION ATTRIBUTING SNAPCHAT ACCOUNT
                         OWNERSHIP TO MONSON

       37.    In my review of the Snapchat account booptiful4you2, I learned of a second

or backup account boobulance. That account was created on or about May 11, 2019, from

a Verizon Wireless IP address. The display name is Sexyspy Boopiful. Some of the login

IPs used on both boopiful4you2 and boobulance are the same. For example, on or about

December 11, 2019 at approximately 5:01:23 AM, boopiful4you2 logged in on IP address
         CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 16 of 20




174.219.129.135 (Verizon Wireless). The user logged out at approximately 5:03:48 AM.

Moments later at approximately 5:04:00 AM, boobulance logged in on the same IP address

and logged out approximately 90 seconds later. Boopiful4you2 then logged in again on the

same IP seconds later at approximately 5:05:52 AM.

      38.    I also learned about other accounts created and controlled by MONSON such

as boopiful4you, boopifully, and blafev. I applied for and was granted a search warrant for

additional information associated with Snapchat accounts boopiful4you, boopiful4you2,

boopifully, boobulance, and blafev in District of Minnesota case 20-MJ-272(BRT).

      39.    Subscriber records related to IPs used to access boopiful4you2 and

boobulance revealed connection to a Verizon Wireless mobile device subscribed to by

MONSON and a device connected to the Internet at the previously mentioned Cottage

Grove residence.

      40.    On several occasions, the boopiful4you2 account sent out images inviting

friends to “add” the boobulance account as a backup in case anything happened to

boopiful4you2. Based on my review of the accounts, I believe the boobulance account was

controlled by MONSON as a “backup” for the boopiful4you2 account.

      41.    Both booptiful4you2 and boobulance were in communication with Snapchat

account blafev. Based on my review of the blafev account, I believe MONSON used the

account posing as a 16-year-old boy. Some of these images sent as blafev appear to depict

MONSON using digital filters, headwear, and other techniques to disguise his true age and

appearance. For example, the pictures show an individual bearing a resemblance to images
         CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 17 of 20




posted on Twitter account @PrincessClitoris which appears to belong to MONSON. They

are also consistent with pictures I have seen of MONSON found on other electronic devices

seized from MONSON’s residence.

       42.    The blafev account contained numerous videos depicting an adult male

masturbating in rooms later observed to be in MONSON’s Cottage Grove home. Some of

these videos depict the male masturbating and ejaculating at/on the screen of an electronic

device which appears to be displaying young girls’ Snapchat pictures. The account also

contained several “memories” consisting of apparent surreptitious video recordings

showing Person 1 naked in her bedroom. Based on my review of the recordings, I believe

MONSON recorded Person 1 while in their shared bedroom.

       43.    The xxx-xxx-6442 Verizon telephone number subscribed to by MONSON is

associated with a Tango account in the name “Brian Lafevre.” I believe that “Brianna” is

the female persona of MONSON’s “Brian” alias. Searches of public records revealed no

evidence of “Brian Lafev,” “Brian Lafevre,” or “Brianna Lafevre” in the state of

Minnesota.

       44.    On or about April 10, 2020, the FBI executed a search warrant (20-MJ-249

(ECW)) at MONSON’s Cottage Grove, Minnesota residence. MONSON was present at

the time the search began and declined to answer questions. MONSON left the residence

and his current whereabouts are unknown.

       45.    Person 1 was also present and told agents that she and MONSON were in a

committed relationship and lived at the house together for approximately five years. Person
         CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 18 of 20




1 and MONSON cared for three foster children, and Person 1 operated an in-home daycare

which MONSON sometimes helped operate.

       46.   FBI agents located and seized an Apple iPhone assigned the telephone

number ending in 6442 subscribed to by MONSON. The device contained evidence of use

of the boobulance Snapchat account, the Hoop and Tango applications, an Internet

browsing history indicating interest in incest, rape, and teen-themed pornography, and

cloud data storage services such as Dropbox and mega.nz.

      47.    My initial review of the images and videos on the Apple iPhone revealed

hundreds of screenshots or cached images which appear to be from the Snapchat

application. These include images which appear to show the profile information for the

boopiful4you2 account; images which appear to show the user-facing screen for an account

with the display name Sexyspy; images with text referring to XXXX_XXXX1048; images

which are visually similar to those found in the Snapchat records; sexually-explicit images

of unidentified young girls consistent with activity observed in the Snapchat records;

images showing profiles for user accounts which state the user is a minor; and numerous

images with text indicating the senders are requesting access to the “private stories” of

MONSON’s “princesses.”


      48.    I also found additional files on the phone including email accounts with

MONSON’s name, photographs of MONSON, images from inside MONSON’s residence,

text messages to and from MONSON, and other related evidence that MONSON was the
           CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 19 of 20




owner and user of the device. My review of the electronics seized from MONSON’s

residence is ongoing.


                                     CONCLUSION


       49.    I therefore submit there is probable cause as charged in the proposed

Criminal Complaint that PETER JAMES MONSON, in the District of Minnesota and

elsewhere, attempted to and did, employ, use, persuade, induce, entice, and coerce minors

to engage in sexually explicit conduct for the purpose of producing visual depictions of

such conduct, knowing and having reason to know that such visual depictions would be

transported and transmitted to him over the internet, all in violation of 18 U.S.C. § 2251(a)

and (e).


       50.    I also submit there is probable cause as charged in the proposed Criminal

Complaint that PETER JAMES MONSON, in the District of Minnesota and elsewhere,

attempted to and did, knowingly receive visual depictions of minors engaged in sexually

explicit conduct using a means or facility of interstate commerce, all in violation of 18

U.S.C. § 2252(a)(2) and (b)(1).
      CASE 0:20-mj-00932-ECW Doc. 1-1 Filed 12/22/20 Page 20 of 20




    51.    Accordingly, I request that a warrant be issued for the arrest of PETER

JAMES MONSON.




                                          1             aM==
                                          United StatesDepartmentof Justice
                                          FederalBureauof Investigation



    SUBSCRIBED and SWORN before me
    by reliable electronic means (Zoom and
    email) pursuant to Fed. R. cam. P. 41 (d)(3)
    on December         . 2020




    THE HONORABLE ELIZABETH COWAN WRIGHT
    UNITEDSTATESMAGISTRATEJUDGE
